1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9                                 EASTERN DISTRICT OF CALIFORNIA
10
11   MELANIE ANSOLABERE,                             )    Case No.: 1:19-cv-01017 LJO JLT
                                                     )
12                  Plaintiff,                       )    ORDER TO PLAINTIFF’S COUNSEL TO SHOW
13          v.                                       )    CAUSE WHY SANCTIONS SHOULD NOT BE
                                                     )    IMPOSED FOR HIS PRACTICE IN THIS COURT
14   DOLLAR GENERAL CORP., et al.,                   )    WITHOUT SEEKING ADMISSION
                                                     )
15                  Defendants.                      )
16
17          This action was removed to this court on July 25, 2019. (Doc. 1) The same day, the Clerk of

18   the Court issued a notice directing Plaintiff’s counsel, James Doddy, to submit a petition to practice in

19   the Eastern District of California. (Doc. 3) To date, Mr. Doddy has not been admitted to practice in the

20   District, yet remains counsel of record on documents filed by Plaintiff. (See Doc. 6 at 1)

21          Therefore, the Court ORDERS: No later than November 8, 2019, James Doddy SHALL

22   show cause in writing why sanctions should not be imposed for his acts in practicing in this court

23   without being admitted. In the alternative, Mr. Doddy may seek admission to this court within the

24   same period of time.

25
26   IT IS SO ORDERED.

27      Dated:     October 26, 2019                            /s/ Jennifer L. Thurston
28                                                       UNITED STATES MAGISTRATE JUDGE
